Exhibit 99.1 Contact: Max Shevitz FOR IMMEDIATE RELEASE President Tel. 703/925-5590 Email. max_shevitz@learningtree.com LEARNING TREE INTERNATIONAL ANNOUNCES FIRST QUARTER FY 2014 RESULTS RESTON, Va., February 13, 2014 – Learning Tree International , Inc. (NASDAQ: LTRE) announced today its revenues and results of operations for its first quarter of fiscal year 2014, which ended January 3, 2014. In its first quarter of fiscal year 2014, Learning Tree reported revenues of $32.0 million, income from operations of $0.9 million, and net income of $0.7 million or $0.06 per share. These results compare with revenues of $33.3 million, loss from operations of $1.4 million and net loss of $1.4 million, or $(0.11) per share in its first quarter of fiscal year 2013. “We are pleased to have improved our bottom line this quarter, despite revenues and gross margins that were adversely affected by the U.S. government sequestration and shutdown and by continued weakness in the European economies.” said Learning Tree President Max Shevitz. “We are projecting the weakness in our markets to continue beyond our second quarter of fiscal year 2014, which historically is our lowest revenue quarter of our fiscal year. Meanwhile, we have continued to invest in our business with new courses, equipment and enhanced distribution methods that allow our participants to attend our courses at times and locations that are most convenient to them.” Webcast An investor conference call to discuss first quarter fiscal year 2014 results is scheduled for 4:30 p.m. (EST)February 13, 2014. Interested parties may access the conference call via live webcast at: www.learningtree.com/investor . The webcast will also be available for replay at: www.learningtree.com/investor . About Learning Tree International Established in 1974, Learning Tree International is a global provider of hands-on IT and management training. Learning Tree develops, markets, and delivers a broad, proprietary library of instructor-led courses focused on: web development, IT security, project management, operating systems, databases, networking, software development, leadership, and management and business skills. Participants can attend our courses atLearning Tree Education Centers around the world, on-site at client facilities, or over the Internet utilizing Learning Tree AnyWare™ from their home, their office, or at one of our AnyWare Learning Centers™. For more information about Learning Tree products and services, call 1-888-THE-TREE (1-888-843-8733), or visit the Learning Tree Web site at www.learningtree.com . Cautionary Statement Regarding Forward Looking Statements Except for historical information contained herein, the matters addressed in this press release are forward-looking statements. Please do not put undue reliance on these forward-looking statements, since they are based on key assumptions about future risks and uncertainties. Although Learning Tree believes that its assumptions are reasonable, inevitably some will prove to be incorrect. As a result, Learning Tree's actual future results can be expected to differ from those in this release, and those differences may be material. Learning Tree is not undertaking any obligation to update forward-looking statements. In order to help the reader assess the major risks in Learning Tree's business, Learning Tree has identified many, but not all, of these risks in Item 1A, “Risk Factors” in Learning Tree's Annual Report on Form 10-K for fiscal year 2013 (“Item 1A”). Please read Item 1A carefully. Some of the factors discussed in Item 1A that could affect Learning Tree include the following: risks associated with the timely development, introduction, and customer acceptance of Learning Tree's courses; competition; international operations, including currency fluctuations; changing economic and market conditions; technology development and new technology introduction; efficient delivery and scheduling of Learning Tree's courses; adverse weather conditions, strikes, acts of war or terrorism and other external events; reliance on key vendors for technical services and support; attracting and retaining qualified personnel; and continued uncertainty over the U. S. Government’s ability to resolve its budgetary issues and avoid further disruptions such as government shutdowns and debt ceiling limits. # # # Release Summary: Learning Tree International announced today its revenues and results of operations for its first quarter of fiscal year 2014, which ended January 3, 2014. 1-888-THE-TREE (843-8733) | www.learningtree.com Table 1 LEARNING TREE INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (all amounts in thousands, except per share amounts) (Unaudited) Three Months Ended January 3, December 28, Revenues $ 32,022 $ 33,290 Cost of revenues 17,348 16,421 Gross profit 14,674 16,869 Operating expenses: Course development 1,937 2,101 Sales and marketing 6,156 7,805 General and administrative 5,633 8,327 Total operating expenses 13,726 18,233 Income (loss) from operations 948 ) Other income (expense), net ) ) Income (loss) before income taxes 912 ) Provision for income tax 183 33 Net income (loss) $ 729 $ ) Earnings (loss) per sharediluted $ 0.06 $ ) LEARNING TREE INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (all amounts in thousands) January 3, September 27, (unaudited) Cash and cash equivalents $ 27,815 $ 26,583 Trade accounts receivable, net 11,669 14,057 Prepaid expenses and other 6,071 6,152 Total current assets 45,555 46,792 Depreciable assets, net and other 21,211 22,170 Total assets $ 66,766 $ 68,962 Accounts payable and accrued liabilities $ 13,952 $ 15,317 Deferred revenues 28,287 29,780 Total current liabilities 42,239 45,097 Other 8,074 8,204 Total liabilities 50,313 53,301 Stockholders' equity 16,453 15,661 Total liabilities and stockholders' equity $ 66,766 $ 68,962
